Exhibit 99.4 KPMG LLP Telephone (306) 934-6200 Chartered Accountants Fax (306) 934-6233 600-128 4th Avenue South Internet www.kpmg.ca Saskatoon Saskatchewan S7K 1M8 Canada CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Claude Resources Inc. We consent to the inclusion in this annual report on Form 40-F of: • our auditors' report dated March 26, 2010 on the consolidated balance sheets of Claude Resources Inc. ("the Company") as at December 31, 2009 and 2008, and the consolidated statements of earnings (loss), comprehensive income (loss), shareholders’ equity, and cash flows for each of the years then ended, • our Report of Independent Registered Public Accounting Firm dated March 26, 2010on the Company’s internal control over financial reporting as of December 31, 2009, • our auditors' report on reconciliation to United States GAAP dated March 26, 2010, and • our Comments by Auditors for US Readers on Canada-US Reporting Differences dated March 26, 2010 each ofwhich is containedinthis annual report on Form 40-F of the Company for the fiscal year ended December 31, 2009. Chartered Accountants Saskatoon, Canada March 26, 2010 1
